      Case 2:21-cv-03046-ER Document 34 Filed 09/01/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHESTNUT STREET CONSOLIDATED, :          CIVIL ACTION
LLC,                          :
                              :          NO. 21-3046
          Plaintiff,          :
     v.                       :
                              :
BAHAA DAWARA, et al,          :
                              :
          Defendants.         :


                                 ORDER

          AND NOW, on this 1st day of September, 2021, it is

hereby ORDERED that a hearing on Defendant’s pending motion to

dismiss and Plaintiff’s request for preliminary injunction is

scheduled for October 19, 2021 at 10:00 A.M. in Courtroom 15A.

     Because the parties’ supplemental briefing on the issue of

the motion to dismiss is not due until September 14, 2021, the

temporary restraining order entered by this Court on July 19,

2021 shall be extended for good cause so that the Court may have

time to consider the complex issues related to the motion to

dismiss. As the temporary restraining order only applies to real

estate, there is no evidence that either party will be

prejudiced. Accordingly, it is further ORDERED that the

temporary restraining order shall be extended for good cause

until October 19, 2021. The extension of the temporary

restraining order shall apply with full force and effect to the

following properties:(1) 19 Ridgeway Ave Norwood, PA 19074; (2)

                                   1
      Case 2:21-cv-03046-ER Document 34 Filed 09/01/21 Page 2 of 2



305 Seminole St Essington, PA 19029; and (3) 407 Seminole St.

Essington, PA 19029.

          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.




                                   2
